OPINION OF THE COURT
Per Curiam.
The Grievance Committees moved to suspend respondents *191from the practice of law on the ground that they violated Judiciary Law § 468-a and 22 NYCRR 118.1 by failing to comply with attorney registration requirements. In support of the motion, the Grievance Committees alleged that they and the Office of Court Administration sent to respondents numerous written notices concerning their delinquency, and respondents failed to respond in any fashion. This Court, by order to show cause entered April 12, 2012, directed respondents to file a written response setting forth why an order should not be entered suspending them for their failure to comply with attorney registration requirements. Respondents failed to respond to the order to show cause.
The failure to comply with attorney registration requirements violates Judiciary Law § 468-a and 22 NYCRR 118.1 and constitutes conduct prejudicial to the administration of justice warranting the imposition of discipline (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 54 AD3d 9 [2008]). Accordingly, we conclude that respondents, who are named on the attached list, should be immediately suspended until further order of this Court.
Name Attorney Registration No. Year Admitted
Allen, David 4150330 2003
Ashby, Douglas G. 2305001 1990
Austin, Lauren Alisa 2646040 1995
Connelly, Sheryl Lee 2625499 1994
Cowan, Dana T. 1932516 1984
Gitter, Henry 2509198 1993
Godinho, Douglas Frederick 1358977 1965
Jasinski, James John 1603083 1977
O’Neill, Michael Jerry 1904911 1984
Remsen, Jr., Alfred Soule 1351956 1967
Schaeffler, Michael A. 1900869 1984
Smoral, M. J. 2307023 1990
Sorrentino, Jeanine Marie 2584076 1994
Centra, J.E, Peradotto, Lindley and Martoche, JJ., concur. Order of suspension entered.